DURHAM, Justice,
concurring;
¶ 22 As the majority opinion notes in footnote 6, the State’s actions in this case, although permitted by the statute, have in my view unfairly penalized the injured person. The injured person’s net recovery has been *578reduced by over $8,000 because the State neither consented to allow the injured person to seek recovery for the State’s claim against the third-party tortfeasor, nor itself sought such recovery. I hope that the legislature will reexamine this portion of the statute, which refills the state coffers out of money belonging to injured parties rather than the funds of the third-party tortfeasor liable for the injuries. The State is, of course, entitled to reimbursement, but it ought to have to “fish or cut bait” in the process of obtaining that reimbursement from third parties.